Citation Nr: 1818585	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-05 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hairy cell leukemia.


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969. 

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for hairy cell leukemia and assigned a noncompensable evaluation, effective from August 31, 2010.  

The Veteran testified in a January 2018 hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran indicates he still works, though with some accommodation to his current symptoms from residuals of the leukemia.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991).  Further, there is no lay or medical evidence that the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to TDIU or SMC at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial compensable rating for his service-connected hairy B-cell leukemia, asserting that related symptoms have worsened since the initial grant of service connection.  Through his attorney, the Veteran has stated he believes the symptoms he exhibits more approximate the criteria for a thirty percent rating.

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).   In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Here, the Veteran is service connected for hairy B-cell leukemia, under Diagnostic Codes (DC) 7700-7703.

Diagnostic Code 7703 provides that leukemia with active disease or during a treatment phase is rated 100 percent disabling. Otherwise, leukemia is rated under the listed criteria for anemia (Diagnostic Code 7700) or aplastic anemia (Diagnostic Code 7716), whichever would result in the greater benefit. A Note to Diagnostic Code 7703 provides that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures. Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R § 3.105 (e). If there has been no recurrence, the VA adjudicator is to rate on residuals. 38 C.F.R. § 4.117. 

Diagnostic Code 7700 provides ratings for hypochromic-microcytic and megaloblastic anemia, such as iron deficiency and pernicious anemia. Anemia with hemoglobin 10gm/100 ml or less, asymptomatic, is rated as noncompensable (zero percent). Anemia with hemoglobin 10gm/100ml or less, with findings such as weakness, easy fatigability, or headaches, is rated 10 percent disabling. Anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling. Anemia with hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute), or syncope (three episodes in the last six months), is rated 70 percent disabling. Anemia with hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling. A Note to Diagnostic Code 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately. 38 C.F.R. § 4.117.

Diagnostic Code 7716 provides ratings for aplastic anemia. Aplastic anemia requiring continuous medication for control is rated 10 percent disabling. Aplastic anemia requiring transfusion of platelets or red cells at least once per year, but less than once every three months, or infections recurring at least once per year, but less than once every three months, is rated 30 percent disabling. Aplastic anemia requiring transfusion of platelets or red cells at least once every three months; or infections recurring at least once every three months is rated 60 percent disabling. Aplastic anemia requiring bone marrow transplant; requiring transfusion of platelets or red cells at least once every six weeks; or infections recurring at least once every six weeks is rated 100 percent disabling. 38 C.F.R. § 4.117.

The VA provided the Veteran with an examination for his leukemia in March 2011 and that examiner noted the disease was in remission, and there were no recorded residuals or complications from treatment.  However, that examination did not include laboratory work necessary to assess the possible anemic effects of the hairy B-cell leukemia.  The Veteran has not received a VA examination to assess his hairy B-cell leukemia and residuals, such as anemia, since the March 2011 examination.  As such, a new examination is required.

The Veteran has received the majority of care for his hairy B-cell leukemia and residuals from private medical providers since its original diagnosis in 2006.  Recent private medical records as recently as July 2016 indicate the Veteran is also diagnosed with types of anemia such as persistent leukopenia (abnormal low number of white blood cells) and thrombocytopenia (abnormal low number of platelets). See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32d ed. 2012).

During the hearing with the undersigned VLJ, the Veteran indicated that he exhibits symptoms of fatigability, weakness, and dizziness.  As the Veteran's symptoms of leukemia and its residuals have worsened, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent outstanding VA treatment records and associate them with claims file. 

2.  Contact the Veteran and request he submit or authorize for release any further private treatment records relevant to his claimed leukemia and residual disabilities, and add any such additional records to the claims file.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

3.  After completion of the above, schedule the Veteran for a VA examination by a qualified medical professional, capable of specifically assessing the Veteran's hairy cell leukemia and associated residuals, to determine the current nature and severity of his service-connected leukemia and residual disabilities, to include anemia.  The claims folder must be made available to the examiner in conjunction with the examination. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, to include the necessary laboratory work to assess the leukemia and its residuals such as anemia.

In addition to assessing the current state of the Veteran's leukemia and associated residuals, the examiner is requested to review the claims file and provide a retrospective opinion back to the date of service connection regarding possible residuals of the Veteran's hairy cell leukemia, to include a review of the Veteran's private medical records in the claims file.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

